                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                            LOCKHEED MARTIN CORPORATION,
                                   8                                                       Case No. 5:19-cv-04074-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING EX PARTE
                                                 v.                                        APPLICATION FOR TEMPORARY
                                  10                                                       RESTRAINING ORDER; ORDER TO
                                            ACEWORLD HOLDINGS PTY LTD, et                  SHOW CAUSE RE PRELIMINARY
                                  11        al.,                                           INJUNCTION
                                  12                    Defendants.                        Re: Dkt. No. 2
Northern District of California
 United States District Court




                                  13   I.    Introduction and Background
                                  14           Lockheed Martin Corporation (“Lockheed”) has filed a complaint and an ex parte
                                  15   application for a temporary restraining order against ten defendants who are a mix of Australian
                                  16   residents, Australian companies, one Delaware company operating in Australia, and one California
                                  17   citizen. Lockheed asks the Court to issue an anti-suit temporary restraining order to prohibit
                                  18   Defendants from bringing litigation concerning a nonparty company against Lockheed in
                                  19   Australia. For the reasons set forth below, the Court grants the temporary restraining order and
                                  20   orders Defendants to show cause why a preliminary injunction should not issue.
                                  21           The nonparty company at the center of this dispute is a Delaware corporation called
                                  22   Collinear Networks, Inc. (“Collinear”). Collinear’s principal place of business is in Santa Clara,
                                  23   California, and it also has offices in Santa Cruz. Compl. ¶ 8. Collinear is a technology company
                                  24   aiming to develop products to quickly and reliably transmit data over far distances. Id. ¶ 22. In
                                  25   December 2014, Lockheed contracted with Collinear to assist in developing its technology. Id.
                                  26   ¶ 23. Defendants invested in Collinear from late 2014 through the first half of 2018. Id. ¶¶ 24-35.
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         1
                                   1   According to Lockheed’s allegations, Defendants have asserted that Lockheed participated in the

                                   2   meetings and helped to prepare the materials that led Defendants to invest in Collinear. Id. ¶¶ 25-

                                   3   27. In or around November 2018, Defendants engaged Lockheed in negotiations for Lockheed to

                                   4   make a significant equity investment in Collinear. Id. ¶ 36. During these negotiations Defendants

                                   5   threatened Lockheed with litigation in Australia arising from purported misrepresentations about

                                   6   Collinear’s products that Collinear made with Lockheed’s assistance. Id. ¶¶ 3, 37-39; Pl.’s Mem.

                                   7   P. & A. in Supp. of Appl. for TRO (“Mem.”) at 2. These purported misrepresentations led

                                   8   Defendants to invest in Collinear. Mem. at 12. Defendants went so far as to cite three Australian

                                   9   statutes under which they could bring claims against Lockheed and to represent that they had

                                  10   already spent money on “the litigation side.” Compl. ¶¶ 38-39. On July 11, 2019, Defendants

                                  11   presented Lockheed with an ultimatum in the form of a final offer. Id. ¶ 39. Lockheed did not

                                  12   accept it. Id. Lockheed believes that Defendants will imminently bring litigation against it in
Northern District of California
 United States District Court




                                  13   Australia. Id. ¶¶ 39-40.

                                  14          Each Defendant executed Collinear’s Adoption Agreement. Id. ¶¶ 12-21; Ex. B. The

                                  15   Adoption Agreement provides that it was executed by the Defendants “pursuant to the terms of

                                  16   that certain Shareholders Agreement dated as of September 27, 2013.” Ex. B. It further provides

                                  17   that that Defendants “acknowledge[] that [they are] acquiring certain equity securities of the

                                  18   Company (the ‘Equity Securities’) subject to the terms and conditions of the [Shareholders]

                                  19   Agreement,” that “the Equity Securities acquired by [Defendants] shall be bound by and subject to

                                  20   the terms of the [Shareholders] Agreement” and that Defendants adopted “the [Shareholders]

                                  21   Agreement with the same force and effect as if [Defendants] were originally [] Shareholder[s]

                                  22   thereto.” Id. §§ 1-2. The Shareholders Agreement contains clauses on forum selection and choice

                                  23   of law. On choice of law, it provides,

                                  24                 This Agreement and any claim, controversy or dispute arising under
                                                     or related thereto . . . and/or the interpretation and enforcement of
                                  25                 the rights and duties of the parties, whether arising in Law or in
                                                     equity, in contract, tort or otherwise, shall be governed by, and
                                  26                 construed and interpreted in accordance with, the Laws of the State
                                                     of Delaware without regard to its rules regarding conflicts of Law to
                                  27                 the extent that the application of the Laws of another jurisdiction
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                                           2
                                                         would be required thereby.
                                   1
                                       Ex. A § 4.9. On forum selection, it provides,
                                   2
                                                         Each party (a) irrevocably and unconditionally submits to the
                                   3                     personal jurisdiction of the federal and state courts of the United
                                                         States in each and every jurisdiction where venue is proper with
                                   4                     respect to such party . . . (b) agrees that it will not attempt to deny or
                                                         defeat such personal jurisdiction by motion or other request for
                                   5                     leave from any such court, (c) agrees that any actions or proceedings
                                                         arising in connection with this Agreement or the transactions
                                   6                     contemplated by this Agreement shall be brought, tried and
                                                         determined only in such courts . . . and (e) agrees that it will not
                                   7                     bring any action relating to this Agreement or the transactions
                                                         contemplated by this Agreement in any court other than the
                                   8                     aforesaid courts.
                                   9   Id. § 4.11. Lockheed has executed neither the Adoption Agreement nor the Shareholders
                                  10   Agreement.
                                  11   II.   Discussion
                                  12              This matter raises three questions: (1) Can Lockheed bring this application for a temporary
Northern District of California
 United States District Court




                                  13   restraining order ex parte? (2) Does the Shareholders Agreement prevent Defendants from
                                  14   bringing claims concerning their investments in Collinear against Lockheed in a foreign court?
                                  15   And (3) is Lockheed entitled to an anti-suit temporary restraining order? The Court addresses each
                                  16   in turn.
                                  17              a. Ex Parte Proceedings

                                  18              The Federal Rules provide that a court may grant an application for a temporary restraining

                                  19   order only if “specific facts in an affidavit or a verified complaint clearly show that immediate and

                                  20   irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

                                  21   in opposition; and the movant’s attorney certifies in writing any efforts made to give notice and the

                                  22   reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1). As an initial matter, the Court

                                  23   notes that Lockheed has filed the appropriate verified complaint and attorney certification. Dkt.

                                  24   No. 1, 2-4. Lockheed’s complaint and the supporting exhibits sufficiently show that it faces

                                  25   immediate and irreparable harm if a temporary restraining order does not issue. Lockheed alleges

                                  26   that, without a temporary restraining order, Defendants are likely to file ex parte suit against it in
                                       Australia despite the forum selection clause. See Ex. A § 4.11; see infra § II.b (discussing why the
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                                        3
                                   1   forum selection clause applies to the threatened litigation against Lockheed). Such action by

                                   2   Defendants would render this proceeding “fruitless.” See Reno Air Racing Ass’n. v. McCord, 452

                                   3   F.3d 1126, 1131 (9th Cir. 2006). The purpose of a temporary restraining order issued ex parte is to

                                   4   “preserv[e] the status quo and prevent[] irreparable harm just so long as is necessary to hold a

                                   5   hearing, and no longer.” Reno, 452 F.3d at 1131. Providing notice to Defendants would allow

                                   6   them to seek ex parte relief in Australia—disturbing the status quo and harming Lockheed—before

                                   7   this court can hear from all parties.

                                   8          b. The Shareholders Agreement

                                   9          A purpose of forum selection clauses is to “dispel[] any confusion about where suits arising
                                       from the contract must be brought and defended.” E. & J. Gallo Winery v. Andina Licores S.A.,
                                  10
                                       446 F.3d 984, 992 (9th Cir. 2006). Here, Defendants agreed not only that any litigation relating to
                                  11
                                       their investments in Collinear should occur in the United States, but also that they would not bring
                                  12
Northern District of California
 United States District Court




                                       any such litigation in other forums. Ex. A § 4.11. The Court finds that the terms of the
                                  13
                                       Shareholders Agreement are broad enough to cover the claims allegedly threatened by Defendants.
                                  14
                                       Id. §§ 4.9 (“any claim, controversy or dispute arising under or related thereto . . . and/or the
                                  15
                                       interpretation and enforcement of the rights and duties of the parties, whether arising in Law or in
                                  16
                                       equity, in contract, tort or otherwise”), 4.11 (“any actions or proceedings arising in connection
                                  17
                                       with this Agreement or the transactions contemplated by this Agreement”); Compl. ¶ 3. The Court
                                  18
                                       further finds that those claims should be governed by Delaware law, as provided for in the
                                  19
                                       Shareholders Agreement. Ex. A § 4.9.
                                  20
                                              The Court now considers whether, under Delaware law, Lockheed—a non-signatory to the
                                  21
                                       Shareholders Agreement—may enforce its forum selection clause on Defendants. “It makes sense
                                  22
                                       that a signatory to an agreement, who has endorsed and consented to be bound by such agreement,
                                  23
                                       should generally be bound by a forum selection clause in that agreement.” Aviation W. Charters,
                                  24
                                       LLC v. Freer, 2015 WL 5138285, at *5 (Del. Super. Ct. July 2, 2015). “Delaware law . . . allows
                                  25
                                       non-signatories to invoke [forum selection] provisions in cases where they are closely related to
                                  26
                                       one of the signatories such that the non-party’s enforcement of the clause is foreseeable by virtue
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         4
                                   1   of the relationship between the signatory and the party sought to be bound.” Lexington Servs. Ltd.

                                   2   v. U.S. Pat. No. 8019807 Delegate, LLC, 2018 WL 5310261, at *5 (Del. Ch. Oct. 26, 2018). Here,

                                   3   Lockheed’s enforcement of the forum-selection in connection to litigation threatened by

                                   4   Defendants was foreseeable because (1) Defendants, allegedly, assert that Lockheed misled them

                                   5   into investing in Collinear, (2) Lockheed, purportedly, took part in the initial investment

                                   6   presentations to Defendants, (3) Lockheed hosted demonstrations of Collinear’s technology to

                                   7   Defendants. Compl. ¶¶ 3, 25-27. See Carlyle Inv. Mgmt. LLC v. Moonmouth Co. SA, 779 F.3d

                                   8   214, 219 (3d Cir. 2015); Ashall Homes Ltd. v. ROK Ent. Grp., 992 A.2d 1239, 1249 (Del. Ch.

                                   9   2010). The Court finds that Lockheed may invoke the forum selection clause of the Shareholder
                                       Agreement.
                                  10
                                              c. Anti-Suit Temporary Restraining Order
                                  11
                                              In the Ninth Circuit, courts consider a three factor analysis for anti-suit injunctions: (1)
                                  12
Northern District of California
 United States District Court




                                       “whether or not the parties and the issues are the same, and whether or not the first action is
                                  13
                                       dispositive of the action to be enjoined,” (2) whether the foreign litigation would “frustrate a
                                  14
                                       policy of the forum issuing the injunction,” and (3) “whether [the injunction’s] impact on comity
                                  15
                                       [is] tolerable.” Applied Med. Distrib. Co. v. Surgical Co. BV, 587 F.3d 909, 915, 918, 919 (9th Cir
                                  16
                                       2009). For the first step, the Ninth Circuit has explained that, where the parties are the same, “to
                                  17
                                       the extent the domestic action is capable of disposing of all the issues in the foreign action and all
                                  18
                                       the issues in the foreign action fall under the forum selection clause, the issues are meaningfully
                                  19
                                       ‘the same.’” Id. at 915. Lockheed alleges that Defendants are the same parties that have
                                  20
                                       threatened it with litigation in Australia. The Court has already found that the scope of the
                                  21
                                       Shareholders Agreement’s forum selection provision encompasses any tort claims that Lockheed
                                  22
                                       misled Defendants into investing in Collinear. Litigating those claims in the U.S. would dispose of
                                  23
                                       any issues to be tried in Australia, and injunctive relief enforcing the forum selection clause on any
                                  24
                                       such claims would defeat jurisdiction in Australian courts. The first factor has been met.
                                  25
                                              Turning to the second factor, the Ninth Circuit has recognized a “strong policy favoring
                                  26
                                       robust forum selection clauses.” Id. at 918–19. In Applied Medical Distribution, the Ninth Circuit
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         5
                                   1   stated that “the vitality of forum selection clauses would be impermissibly and improvidently

                                   2   jeopardized” without anti-suit injunctions. Id. at 919. The Court finds that the second factor has

                                   3   been met. As to the third factor, the Court finds that comity is not implicated. First off, no lawsuit

                                   4   has been filed in Australia, so there can be no disruption of Australian proceedings. Second, the

                                   5   threatened litigation would contravene the Shareholder Agreement forum selection. Enjoining

                                   6   such a contravention of a forum selection clause “does not implicate comity.” Id. at 920.

                                   7          Ninth Circuit case law is a bit unclear as to whether the traditional preliminary injunction

                                   8   factors, as laid out in Winter v. Natural Resources Defense Council, Inc., apply to anti-suit

                                   9   injunctions. 555 U.S. 7 (2008). Under Winter, a party moving for a traditional preliminary
                                       injunction must show “that he is likely to succeed on the merits, that he is likely to suffer
                                  10
                                       irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,
                                  11
                                       and that an injunction is in the public interest.” Id. at 20. The E. & J. Gallo case indicates that, at
                                  12
Northern District of California
 United States District Court




                                       minimum, the party moving for an anti-suit injunction need not show a likelihood of success on the
                                  13
                                       merits of the underlying claims. 446 F.3d at 991. The Applied Medical Distribution case does not
                                  14
                                       address the Winter factors at all. 587 F.3d 909. In the interest of completeness, this Court
                                  15
                                       addresses the irreparable harm, balance of hardships, and public interest factors.
                                  16
                                              First off and as already discussed, Lockheed faces immediate and irreparable harm if a
                                  17
                                       temporary restraining does not issue. That factor supports granting relief. Next, the balance of
                                  18
                                       hardships weighs in favor of relief. Defendants have already and unquestionably agreed to litigate
                                  19
                                       matters arising from their investments in Collinear in the United States provided that Collinear is
                                  20
                                       the opposing party. Litigating here against Lockheed should not impose any greater hardship.
                                  21
                                       Additionally, a temporary restraining order will only prevent Defendants from suing Lockheed for
                                  22
                                       a brief period. A much greater hardship would be to allow Lockheed to be forced into court in
                                  23
                                       Australia, where it has not affirmatively consented to litigation in connection with its relationship
                                  24
                                       with Collinear. Finally, the Court finds that the public interest weighs heavily in favor of
                                  25
                                       enforcing forum selection clauses. This interest aligns with the Ninth Circuit’s strong policy in
                                  26
                                       favor of enforcing forum selection clauses discussed above. The Winter factors favor granting the
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         6
                                   1   temporary restraining order.

                                   2   III.    Conclusion and Order

                                   3           For the reasons discussed above, the application is granted.

                                   4           IT IS THEREFORE ORDERED THAT Defendants AMB Property (Providence) Pty Ltd.;

                                   5   Ivoryrose Holdings Pty Ltd., as Trustee for The Ashforth Superannuation Fund; and Michael F.

                                   6   Ashforth (collectively, the “AMB Defendants”); Aceworld Holdings Pty Ltd.; Khaki Investments

                                   7   Pty Ltd.; Marbruck Investments, LLC; TFW Corporate Pty Ltd.; Kemper B. Shaw; and James D.

                                   8   Taylor (collectively, the “Marbruck Defendants”); and Hoperidge Enterprises Pty Ltd., as Trustee

                                   9   for the Jones Family Trust (“Hoperidge,” and collectively with the AMB Defendants and
                                       Marbruck Defendants, “Defendants”) and their affiliates, officers, directors, shareholders,
                                  10
                                       employees, and any other persons who are in active concert or participation with them, whether
                                  11
                                       acting directly or indirectly, in the United States or abroad, shall not file claims or initiate litigation
                                  12
Northern District of California
 United States District Court




                                       against Lockheed Martin, its affiliates, officers, directors or employees, relating to the Defendants’
                                  13
                                       investments in Collinear Networks, Inc. (“Collinear”) in a jurisdiction other than one in the United
                                  14
                                       States until August 1, 2019, at 12:00 p.m. PDT.
                                  15
                                               IT IS FURTHER ORDERED THAT Defendants and their affiliates, officers, directors,
                                  16
                                       shareholders, employees, and any other persons who are in active concert or participation with
                                  17
                                       them, whether acting directly or indirectly, in the United States or abroad, shall not seek to enjoin
                                  18
                                       in a foreign tribunal Lockheed Martin from either (i) securing the anti-suit injunctive relief ordered
                                  19
                                       in this Order or (ii) securing any available relief in United States courts regarding potential claims
                                  20
                                       against Lockheed Martin relating to the Defendants’ investments in Collinear until August 1, 2019,
                                  21
                                       at 12:00 p.m. PDT.
                                  22
                                               IT IS FURTHER ORDERED THAT:
                                  23
                                               1.      Defendants shall show cause before the Honorable Edward J. Davila, Judge of the
                                  24
                                       above-entitled Court, on August 1, 2019 at 9:00 a.m. or as soon thereafter as the parties may be
                                  25
                                       heard, in Courtroom 4, located in the Robert F. Peckham Federal Building Courthouse on the 5th
                                  26
                                       floor at 280 South 1st Street, San Jose, CA 95113, concerning why a preliminary injunction should
                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         7
                                   1   not issue against Defendants enjoining them, pending the final hearing and determination of this

                                   2   action, from such activities as is described above and as Defendant has been temporarily enjoined

                                   3   from;

                                   4           2.     Plaintiff, or its authorized agents, is directed to serve a copy of this Order upon

                                   5   Defendants by 11:59 p.m. PDT on July 19, 2019, which shall constitute sufficient service of

                                   6   process thereof;

                                   7           3.     Defendants shall have until 11:59 p.m. PDT on July 25, 2019, to file with this Court

                                   8   and serve on Lockheed Martin’s counsel, John S. Williams, Williams & Connolly LLP, 725 12th

                                   9   Street, N.W., Washington, DC 20005, any points of authorities, affidavits or declarations, or other
                                       evidence in opposition to the Order to Show Cause Regarding Preliminary Injunction;
                                  10
                                               4.     Plaintiff shall have until 11:59 p.m. PDT on July 29, 2019, to file with this Court
                                  11
                                       and serve on Defendants’ counsel any points of authorities, affidavits or declarations, or other
                                  12
Northern District of California
 United States District Court




                                       evidence in support of the Order to Show Cause Regarding Preliminary Injunction;
                                  13
                                               5.     This Order shall expire on its own terms on August 1, 2019, at 12:00 p.m. PDT,
                                  14
                                       unless further extended by Order of this Court; and
                                  15
                                               6.     For good cause shown and upon written application to the Court, this Order may be
                                  16
                                       extended for a longer period determined by the Court.
                                  17
                                               SO ORDERED THIS 18th day of July, 2019, at 2:30 p.m. PDT.
                                  18

                                  19

                                  20
                                                                                        ______________________________________
                                  21                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:19-cv-04074-EJD
                                  28   ORDER GRANTING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                       ORDER; ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
                                                                         8
